Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

OF

JAMES C. ECKERT

This Amended and Restated Employment Agreement (this “Agreement”) is made
effective as of December 31, 2007, between OMNI Energy Services Corp., Inc., a
Louisiana corporation (“OMNI” or the “Company”), and James C. Eckert, a resident
of Yazoo County Mississippi (“Employee”), and amends and restates in its
entirety the employment agreement between the parties dated July 1, 2004. In
order to protect the goodwill of OMNI and in consideration of the premises and
the mutual covenants contained herein, the parties hereby agree as follows:

1. Employment. OMNI hereby agrees to employ Employee and Employee hereby agrees
to work for OMNI as its President and Chief Executive Officer. Employee shall
report directly to the Board of Directors and shall perform such duties as are
commensurate with his position. So long as Employee is employed by OMNI,
Employee shall devote Employee’s skill, energy and substantially all of his
business-related efforts to the faithful discharge of Employee’s duties as a
salaried, exempt employee of OMNI. In providing services hereunder, Employee
shall comply with and follow all written directives, policies, standards and
regulations from time to time established by the Board of Directors and
applicable to executive officers of OMNI generally.

2. Term of Employment. Employee’s employment by OMNI pursuant to this Agreement
shall continue in effect until the earlier of (a) ninety (90) days after written
notice of termination without Cause by the Company to the Employee,
(b) termination for Cause by the Company or resignation by the Employee or
(c) June 30, 2008, such time period being referred to herein as the “Term”.

3. Representations and Warranties. Employee represents and warrants that
Employee is under no contractual or other restrictions or obligations that will
limit Employee’s activities on behalf of OMNI or will prohibit or limit the
disclosure or use by Employee of any information which directly or indirectly
relates to the business of OMNI or the services to be rendered by Employee under
this Agreement.

4. Compensation. Subject to the provisions of Section 6, Employee will be
entitled to the compensation and benefits set forth in this Section 4.

a. During the Term, OMNI shall pay Employee an Annual Base Salary, payable
semi-monthly, in equal bi-weekly installments at a rate equal to $250,000.00 per
year.

b. Employee shall be eligible to receive an annual bonus for 2007. The bonus for
2007 will be determined by the Compensation Committee of the Board of Directors
of the Company and will be paid no later than April 1, 2008.

 

1



--------------------------------------------------------------------------------

c. Effective January 1, 2008, the Company shall grant to Employee 400,000
restricted shares of common stock of the Company pursuant to a separate
agreement (the “Restricted Stock Agreement”) under Section 10.6 of the Seventh
Amended and Restated Stock Incentive Plan.

d. All payments of salary and other compensation to Employee shall be made after
deduction of any taxes required to be withheld with respect thereto under
applicable federal and state laws.

5. Fringe Benefits; Expenses.

a. During the term of employment of Employee hereunder, Employee shall be
entitled to participate in all employee benefit plans sponsored by OMNI and made
available for OMNI salaried, exempt employees and executive officers, including
vacation, sick leave and disability leave, health insurance, life insurance,
disability insurance, retirement plans, benefit plans, incentive plans and
401(k) plans.

b. OMNI will reimburse Employee for all reasonable business expenses incurred by
Employee in the scope of Employee’s employment, including the rent and utilities
of a two bedroom apartment or house in the Lafayette area; provided, however,
that Employee must file expense reports with respect to all such expenses and
otherwise comply with OMNI’s policies as are in effect from time-to-time and are
made known to Employee. To the extent any such benefit is considered a
“non-accountable plan” reimbursement under the rules of the Internal Revenue
Code of 1986 as amended, then such amount will be included as compensation to
the Employee and reported in his Form W-2.

c. During the term of employment of Employee hereunder, Employee shall be
entitled to paid vacation during each calendar year (prorated for any partial
year) and to paid holidays and other paid leave set forth in and in accordance
with OMNI’s policies in effect from time-to-time for other salaried, exempt
employees. Any vacation not used during a calendar year may not be used during
any subsequent period. Employee shall be compensated for any unused vacation
upon termination of this Agreement for any reason.

d. OMNI shall reimburse Employee for individual and dependent health insurance
premiums not to exceed the sum of $450 per month.

6. Termination of Employment.

a. Termination by the Company. OMNI may terminate Employee’s employment
hereunder at any time during the term of this Agreement by delivery of ninety
(90) days prior written notice by the Company to the Employee. Promptly after
such termination of employment, in addition to any other payments or benefits
provided in this Section 6, OMNI shall pay to Employee an amount equal to the
sum of (i) Employee’s earned but unpaid Annual Base Salary through the date of
termination of employment at the rate in effect at the time of such termination,
and (ii) vacation pay earned but not taken to the date of such termination.

 

2



--------------------------------------------------------------------------------

b. Consulting Agreement. Concurrent with the execution of this Agreement, the
parties have executed a Consulting Agreement (the “Consulting Agreement”), which
shall become effective upon the expiration of this Agreement on June 30, 2008 or
the earlier termination of this Agreement by the Company under Section 6(a)
above.

c. Termination for Cause; Resignation. If OMNI terminates Employee’s employment
for Cause (by delivering written notice of that termination setting forth the
event or events constituting Cause and the effective date of such termination)
or if the Employee terminates employment, the payments due to Employee hereunder
shall be limited to the amounts described in Section 6(a).

d. Waiver of Claims. In the event this Agreement is terminated by OMNI without
Cause, Employee agrees to accept, in full settlement of any and all claims,
losses, damages and other demands that Employee may have hereunder arising out
of such termination, as liquidated damages and not as a penalty, the payments,
benefits and vesting of rights set forth in this Agreement. Employee hereby
waives any and all rights Employee may have to bring any cause of action or
proceeding contesting any such termination; provided, however, that such waiver
shall not be deemed to affect Employee’s rights to enforce any other obligations
of OMNI outside of this Agreement, including the Consulting Agreement referenced
in Section 6(b), the Restricted Stock Agreement, and that certain Termination
and Mutual Release Agreement dated effective December 31, 2007, by and between
Employee and the Company (the “Release Agreement”). Under no circumstances shall
Employee be entitled to any compensation or confirmation of any benefits under
this Agreement for any period of time following Employee’s date of termination
if Employee’s termination is for Cause.

e. Death. If Employee dies during his employment by OMNI under this Agreement,
(i) the Employee’s employment will terminate on the date of his death, (ii) OMNI
will pay to Employee’s estate the remainder of Employee’s Annual Base Salary at
the rate then in effect and any accrued incentive bonus through such date of
death within ninety (90) days of such date of death, and (iii) Employee’s estate
shall be entitled to all rights and benefits that Employee may have under the
terms of this Agreement and under the terms of OMNI’s employee benefit plan(s),
and stock incentive plan(s).

f. Disability. If Employee becomes disabled during his employment by OMNI under
this Agreement (i) the Employee’s employment will terminate on the date of
Disability, (ii) OMNI will pay to Employee the remainder of Employee’s Annual
Base Salary at the rate then in effect and any accrued incentive bonus through
such date of Disability within ninety (90) days of such date of Disability, and
(iii) Employee shall be entitled to all rights and benefits that Employee may
have under the terms of this Agreement and under the terms of OMNI’s employee
benefit plan(s), stock incentive plan(s) and disability policy(s).

g. Offices; Directorships. Upon termination of Employee’s employment, Employee
shall be deemed to have resigned from all offices then held with OMNI or any
Affiliate.

 

3



--------------------------------------------------------------------------------

7. Covenant Not to Compete; Non-solicitation.

a. In consideration for the Company’s promises set forth herein, including the
Company’s employment and continued employment of Employee, the Company’s
agreement to provide Confidential Information to Employee as set forth in
Section 8 of this Agreement, and in consideration for and to enforce Employee’s
non-disclosure obligations under Section 8, during Employee’s employment with
OMNI or any of its Affiliates, Employee will not (i) engage in or carry on,
directly or indirectly, either in Employee’s individual capacity or as a member
of a partnership or as a shareholder, investor, owner, officer or director of a
company or other entity, or as an employee, agent, associate or consultant of
any person, partnership, corporation or other entity, any business in those
parishes and counties specified in Exhibit B within the States of Texas,
Louisiana, Mississippi, Oklahoma and Colorado, or the offshore waters within one
hundred (100) miles of the coast of any such specified parish or county, that
owns and operates seismic drilling equipment, and (ii) whether for the
Employee’s own account or the account of any other Person (A) solicit, recruit
or seek to employ, as an employee, independent contractor, or otherwise, any
Person who is an employee of OMNI or any of its Affiliates or in any manner
induce or attempt to induce any employee of OMNI and any such Affiliate to
terminate his employment with OMNI or such Affiliate or (B) interfere with
OMNI’s or any of its Affiliate’s relationship with any Person, including any
Person who at any time during the Employee’s employment with OMNI was an
employee, contractor, supplier, or customer of OMNI or any such Affiliate.

b. Notwithstanding the foregoing, Employee shall not be deemed to be in
violation of Section 7(a)(i) based solely on the ownership of less than five
(5%) percent of any class of securities registered under the Securities Exchange
Act of 1934, as amended or the ownership of the common stock of M and N
Services, Inc.

c. Employee acknowledges that the limitations set forth herein this Section 7
are reasonable and necessary for the protection of OMNI and its Affiliates. In
this regard, Employee specifically agrees that the limitations as to period of
time and geographic area, as well as all other restrictions on Employee’s
activities specified herein, are reasonable and necessary for the protection of
OMNI and its Affiliates and do not impose a greater restraint than is necessary
to protect the Confidential Information and legitimate business interests of
OMNI and its Affiliates. In particular, Employee acknowledges that the parties
anticipate that Employee will be actively seeking markets for the products and
services of OMNI and its Affiliates throughout the United States and during
Employee’s employment with OMNI.

d. If any one or more of the provisions contained in this Section 7 or Section 8
of this Agreement (including Exhibit B) are for any reason held to be
excessively broad as to time, duration, geographical scope, activity or subject
or otherwise unenforceable, the parties intend for any such provision(s) set
forth herein to be construed or modified by a court of competent jurisdiction so
as to be enforceable to the greatest extent compatible with the applicable law
and, as so construed or modified, to be fully enforced. In the event that any
one or more of the provisions contained in this Section 7 or Section 8 of this
Agreement (including Exhibit B) are held to be invalid, illegal or unenforceable
by any court of law or otherwise, the remaining provisions of

 

4



--------------------------------------------------------------------------------

such Sections 7 and 8 (including Exhibit C) shall nevertheless continue to be
valid, legal and enforceable as though the invalid or unenforceable parts had
not been included therein.

e. Employee acknowledges that money damages would not be a sufficient remedy for
any breach of the non-disclosure, non-solicitation, and non-competition
provisions of this Section 7 and Section 8 of this Agreement. Employee further
acknowledges that in the event of a breach or threatened breach by Employee of
Sections 7 or 8 of this Agreement, the Company shall be entitled, as permitted
by law, to seek preliminary injunctive relief restraining Employee from
violating such provisions of this Agreement from a court of competent
jurisdiction. The Company shall also be entitled to pursue any other remedies
available to the Company for such breach or threatened breach in accordance with
the terms of this Agreement, including the recovery of damages from Employee.

8. Confidential Information. As consideration for Employee’s promises in this
Agreement, specifically including those promises set forth in this Section 8 and
Section 7 of this Agreement, the Company shall provide Employee during the Term
certain Confidential Information (as defined in Exhibit A attached hereto)
relating to OMNI and its Affiliates. During the term of Employee’s employment
hereunder, Employee shall not use or disclose, without the prior written consent
of OMNI, Confidential Information, and upon termination of Employee’s employment
will return to OMNI all written materials in Employee’s possession embodying
such Confidential Information. Employee will promptly disclose to OMNI all
Confidential Information, as well as any business opportunity related to OMNI
which comes to Employee’s attention during the term of Employee’s employment
with OMNI. Employee will not take advantage of or divert any such business
opportunity for the benefit of Employee or any other Person (as defined in
Exhibit A attached hereto) without the prior written consent of OMNI. Employee
agrees that the remedy at law for any breach by Employee of this Section 8 will
be inadequate and that OMNI shall also be entitled to injunctive relief. OMNI
acknowledges that Employee had been engaged in the seismic recording, data
processing and acquisition, surveying, drilling and related businesses for many
years prior to his employment with the Company. The provisions of this Section 8
are therefore intended solely to prohibit the unauthorized use or disclosure of
Confidential Information and not as restrictions on Employee’s ability to engage
in a competing business or business activities (for instance under a doctrine of
“inevitable disclosure of trade secrets”) which shall be governed solely by the
provisions of Section 7.

9. Intellectual Property.

a. To the extent they relate to, or result from, directly or indirectly, the
actual or anticipated operations of OMNI or any of its Affiliates, Employee
hereby agrees that all patents, trademarks, copyrights, trade secrets, and other
intellectual property rights, all inventions, whether or not patentable, and any
product, drawing, design, recording, writing, literary work or other author’s
work, in any other tangible form developed in whole or in part by Employee
during or prior to the term of this Agreement, or otherwise developed, purchased
or acquired by OMNI or any of its Affiliates, shall be the exclusive property of
OMNI or such Affiliate, as the case may be (“Intellectual Property”).

 

5



--------------------------------------------------------------------------------

b. Employee will hold all Intellectual Property in trust for OMNI and will
deliver all Intellectual Property in Employee’s possession or control to OMNI
upon request and, in any event, at the end of Employee’s employment with OMNI.

c. Employee shall assign and does hereby assign to OMNI all property rights that
Employee may now or hereafter have in the Intellectual Property. Employee shall
take such action, including, but not limited to, the execution, acknowledgment,
delivery and assistance in preparation of documents, and the giving of
testimony, as may be requested by OMNI to evidence, transfer, vest or confirm
OMNI’s right, title and interest in the Intellectual Property.

d. Employee will not contest the validity of any invention, any copyright, any
trademark or any mask work registration owned by or vesting in OMNI or any of
its Affiliates under this Agreement.

10. Mediation. Any controversy which may arise under this Agreement, whether it
be between Employee and the Company or any of its officers, directors,
shareholders, employees, agents, benefit plans, or affiliates, shall first be
heard before a mutually agreed upon mediator. Any mediation shall take place in
Lafayette, Louisiana, or as otherwise agreed upon by the parties within 90 days
of a parties written request for mediation. However, employee retains any and
all rights he may have to complain to, and file charges with, any administrative
agency dealing with the rights of employees and to participate in all
administrative proceedings before those agencies. This provision shall not
preclude either party from seeking temporary injunctive relief from a court of
competent jurisdiction.

11. Definitions. As used in this Agreement, the terms defined in Exhibit A have
the meanings assigned to such terms in such exhibit.

12. Notices. All notices, requests, demands and other communications required by
or permitted under this Agreement shall be in writing and shall be sufficiently
delivered if delivered by hand, by courier service, or sent by registered or
certified mail, postage prepaid, to the parties at their respective addresses
listed below:

 

a.    If to Employee:    James C. Eckert    P.O. Box 280    Benton, MS 39039 b.
   If to OMNI:    OMNI Energy Services Corp.    P.O. Box 3761    Lafayette, LA
70502-3761    Attention: Chief Operating Officer

Any party may change such party’s address by furnishing notice to the other
party in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

6



--------------------------------------------------------------------------------

13. Assignment. This Agreement is personal to Employee, and Employee shall not
assign any of Employee’s rights or delegate any of Employee’s duties hereunder
without the prior written consent of OMNI. OMNI shall have the right to assign
this Agreement to a successor in interest in connection with a merger, sale of
substantially all assets, or the like; provided, however, that an assignment of
this Agreement to an entity with operations, products or services outside of the
industries in which OMNI is then active shall not, without Employee’s written
consent, be deemed to expand the scope of Employee’s non-competition obligations
set forth in Section 7 of this Agreement; and provided further, that any
assignment of this Agreement without the consent of Employee shall not relieve
the Company of its obligations under this Agreement. OMNI shall require any
Person who is the successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization, or otherwise) to all or substantially all of the
business and/or assets of OMNI to expressly assume and agree to perform, by a
written agreement, all of the obligations of OMNI under this Agreement.

14. Non-Survival. The provisions of this Agreement shall not survive the
termination of Employee’s employment.

15. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Louisiana without regard
to the choice-of-law principles thereof.

16. Choice of Forum; Consent to Jurisdiction. Any suit, action or proceeding
arising with respect to the validity, construction, enforcement or
interpretation of this Agreement, and all issues relating in any manner thereto,
shall be brought in the United States District Court for the Western District of
Louisiana, Lafayette Division, or in the event that federal jurisdiction does
not pertain, in the state court’s of the State of Louisiana in Lafayette Parish.
Each of the parties hereto hereby submits and consents to the jurisdiction of
such courts for the purpose of any such suit, action or proceeding and hereby
irrevocably waives (a) any objection which any of them may now or hereafter have
to be laying of venue in such courts, and (b) any claim that any such suit,
action or proceeding brought in such court has been brought in an inconvenient
forum.

17. Binding Upon Successors. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

18. Entire Agreement. The parties acknowledge the existence of the Release
Agreement, the Restricted Stock Agreement, and the Consulting Agreement.
Otherwise, this Agreement constitutes the entire agreement between OMNI and
Employee with respect to the terms of employment of Employee by OMNI and
supersedes all prior agreements and understandings, whether written or oral,
between them concerning such terms of employment. OMNI agrees that the benefits
and protections afforded Employee pursuant to the exculpation and indemnity
provisions of OMNI’s bylaws and articles of incorporation or applicable D&O
insurance policies will not be diminished during the term of this Agreement.

19. Amendments and Waivers. This Agreement may be amended, modified or
supplemented, and any obligation hereunder may be waived, only by a written
instrument

 

7



--------------------------------------------------------------------------------

executed by the parties hereto. The waiver by either party of a breach of any
provision of this Agreement shall not operate as a waiver of any subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver hereof, nor
shall any single or partial exercise of any such right or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right or remedy.

20. Construction. Each party to this Agreement has had the opportunity to review
this Agreement with legal counsel. This Agreement shall not be construed or
interpreted against any party on the basis that such party drafted or authored a
particular provision, parts of or the entirety of this Agreement.

21. Severability. In the event that any provision or provisions of this
Agreement is held to be invalid, illegal or unenforceable by any court of law or
otherwise, the remaining provisions of this Agreement shall nevertheless
continue to be valid, legal and enforceable as though the invalid or
unenforceable parts had not been included therein. In addition, in such event
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible with respect
to those provisions which were held to be invalid, illegal or unenforceable.

22. Attorneys’ Fees and Costs. If any action at law or in equity is brought to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which it may be entitled.

23. Execution. This Agreement may be executed in multiple counterparts, each of
which will be deemed an original, which taken together shall constitute the
Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, OMNI and Employee have executed this Agreement as of the
date first above written.

 

EMPLOYEE:     COMPANY:     OMNI ENERGY SERVICES CORP.

/s/ James C. Eckert

    By:  

/s/ Brian J. Recatto

James C. Eckert       Brian J. Recatto       Chief Operating Officer    

/s/ Edward E. Colson, III

    Edward E. Colson, III, Director    

/s/ Barry E. Kaufman

    Barry E. Kaufman, Director    

/s/ Dennis R. Sciotto

    Dennis R. Sciotto, Director    

/s/ Richard C. White

    Richard C. White, Director

 

9



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Annual Base Salary” means the salary of Employee in effect at the relevant time
determined in accordance with Section 4(a) hereof.

“Affiliate” means, with respect to any Person, each other Person who controls,
is controlled by, or is under common control with the Person specified.

“Cause” when used in connection with the termination of employment with OMNI,
means termination of employment at the direction of the Board of the Company
upon conviction of Employee of any felony involving moral turpitude, including
any felony for theft or embezzlement of Company property, or conviction of a
violation of federal securities laws.

“Confidential Information” includes information conveyed or assigned to OMNI or
any of its Affiliates by Employee or conceived, compiled, created, developed,
discovered or obtained by Employee from and during Employee’s employment
relationship with OMNI, whether solely by Employee or jointly with others, which
concerns the affairs of OMNI or its Affiliates and which OMNI could reasonably
be expected to desire be held in confidence, or the disclosure of which would
likely be embarrassing, detrimental or disadvantageous to OMNI or its Affiliates
and without limiting the generality of the foregoing includes information
relating to inventions, and the trade secrets, technologies, algorithms,
methods, products, services, finances, business plans, marketing plans, legal
affairs, supplier lists, client lists, potential clients, business prospects,
business opportunities, personnel assignments, contracts and assets of OMNI or
any of its Affiliates and information made available to OMNI or any of its
Affiliates by other parties under a confidential relationship. Confidential
Information, however, shall not include information (a) which is, at the time in
question, generally known in the industry or in the public domain through no
wrongful act of Employee, (b) which is later disclosed to Employee by one not
under obligations of confidentiality to OMNI or any of its Affiliates or
Employee, (c) which is required by court or governmental order, law or
regulation to be disclosed, or (d) which OMNI has expressly given Employee the
right to disclose pursuant to written agreement.

“Disability” means that Employee (i) has become physically or mentally incapable
(excluding infrequent and temporary absences due to ordinary illnesses) of
properly performing the services required of him in accordance with his
employment obligations, (ii) such incapacity shall exist or be reasonably
expected to exist for more than 180 days in the aggregate during any period of
12 consecutive months, and (iii) either Employee or the Compensation Committee
shall have given the other 60 days written notice of his or its intention to
terminate Employee’s active employment because of such Disability.
Notwithstanding the foregoing definition, Employee shall be deemed to have
become disabled for purposes of this Agreement, if the insurer providing OMNI’s
Disability policy shall find, during the term of such policy and pursuant to the
provisions of such policy, that Employee is so mentally or physically disabled
as to be unable to reasonably engage in his job responsibility and that such
Disability is permanent and will be continuous during the remainder of
Employee’s life, and either the Employee or the Compensation Committee shall
have given the other 60 days written notice of his or its intention to terminate
Employee’s active employment because of such Disability.

 

10



--------------------------------------------------------------------------------

“Person” means any individual, corporation, trust, partnership, limited
partnership, foundation, association, limited liability company, limited
liability partnership, joint stock association or other legal entity.

“Without Cause” When used in connection with the termination of employment with
OMNI, means the termination of Employee’s employment by OMNI for any reason that
is not the result of death, Disability or termination for Cause.

 

11



--------------------------------------------------------------------------------

EXHIBIT B

SPECIFIED PARISHES AND COUNTIES FOR PURPOSES OF SECTION 7

 

TEXAS    LOUISIANA    MISSISSIPPI    OKLAHOMA    COLORADO San Augustine   
Beauregard    Hancock    Pittsburg    Adams Sabine    Calcasieu    Harrison   
Latimer    Jefferson Tyler    Cameron    Jackson    Pushmataha    Broomfield
Jasper    Allen    Forrest    Atoka    Boulder Newton    Jefferson Davis   
Rankin    Coal    Larimer Harris    Evangeline    Madison    Hughes    Weld
Liberty    Acadia    Pike    McIntosh    Hardin    Vermilion    Copiah   
Haskell    Orange    St. Landry          Jefferson    Lafayette         
Chambers    St. Martin          Galveston    Iberia          Fort Bend    West
Baton Rouge          Wharton    Iberville          Lavaca    East Baton Rouge   
      Dewitt    St. Mary          Victoria    Livingston          Jackson   
Ascension          Matagorda    Assumption          Brazoria    St. James      
   Calhoun    Terrebonne          Refugio    Tangipahoa          Goliad    St.
John the Baptist          Bee    St. Charles          Aransas    Lafourche      
   San Patricio    St. Tammany          Nueces    Orleans          Kleberg   
Jefferson          Kenedy    St. Bernard             Plaquemines         

 

12